Citation Nr: 0728648	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

2.  Entitlement to service connection for a skin disorder of 
the ears, as secondary to service-connected bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to June 1955.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During the May 2007 hearing, the veteran testified that his 
hearing loss has gotten worse since his last audiology 
examination in June 2005.  Hearing transcript at 7-8.  
Contemporaneous VA examinations should be obtained in 
instances, such as this, where there is an indication that 
the service-connected disability has worsened since the last 
examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (finding that a new examination was required when the 
last examination took place two years earlier and the veteran 
had asserted that his condition had worsened).  Thus, on 
remand, the veteran should be afforded another VA audiology 
examination.  

Additionally, the veteran has claimed that use of hearing 
aids causes a skin disorder of his ears.  During the May 2007 
hearing, he testified to the effect that a rash develops in 
his ears when he uses the hearing aids but not when he 
refrains from such use.  Hearing testimony at 3-4.  The 
veteran is competent to provide evidence as to observable 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, a February 2006 VA outpatient note reported that 
the veteran had a greasy white scale on his scalp and ears.  

VA has a duty to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  This 
duty is triggered if the record contains competent evidence 
of a current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability, and, there is insufficient evidence of 
record for VA to decide the claim.  38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the veteran's description of his symptoms, coupled with 
the VA outpatient note, is evidence that there may be a 
current disability.  He has asserted that the rash only 
occurs when he uses his hearing aids.  The Board finds that 
an examination and medical opinion addressing his assertions 
is necessary to decide this claim.  

Therefore, on remand, the veteran must be scheduled for a 
medical examination of his hearing and of his claimed skin 
disorder, and an appropriate medical opinion must be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment of the 
veteran for skin or hearing complaints 
from the Boston VAMC, dated since June 
2005, and from the Providence VAMC, dated 
since February 2006.  If no records are 
available, obtain negative responses.  

2.  Then, schedule the veteran for a VA 
audiology examination to determine the 
current severity of his bilateral hearing 
loss.  The examiner must review the claims 
folder and a copy of this remand in 
conjunction with the examination.  A 
complete rationale must be provided for 
all opinions rendered.  

3.   Schedule the veteran for a VA 
examination by a dermatologist.  The 
dermatologist must review the claims 
folder and a copy of this remand in 
conjunction with the examination.  The 
dermatologist is asked to provide an 
opinion as to the following:  

Whether the veteran suffers from a current 
skin disorder of the ears and surrounding 
area, and if so, whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the skin disorder was 
caused or aggravated by the use of hearing 
aids.  

A complete rationale must be provided for 
all opinions rendered.  

4.  Following completion of the foregoing, 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


